Citation Nr: 1110860	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to an increased rating in excess of 10 percent disabling for an anxiety reaction, chronic, for accrued benefits purposes only. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1942 to April 1946.  He died in September 2008.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of an anxiety reaction, chronic, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran died on September [redacted], 2008, due to pneumonia.  The cause of the Veteran's death was not a result of disease or injury incurred in service.


CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)- compliant notice.

The Board acknowledges that the November 2008 letter did not specifically include a statement of the conditions for which the Veteran was service-connected at the time of his death.  Although the appellant has not raised any notice issues, the failure to provide complete, timely notice to the appellant raises a presumption of prejudice, so that VA has the burden to establish that the appellant was not, in fact, prejudiced by the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, the appellant was not prejudiced by the deficiencies in the November 2008 letter because, although the letter did not specifically include a statement of the conditions for which the Veteran was service-connected at the time of his death, it did provide an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition or a condition not yet connected.  Further, the appellant demonstrated in the February 2009 notice of disagreement that she had actual knowledge of all of the requirements for the cause of death claim as she attempted to relate the Veteran's service-connected anxiety disorder to his death, in her claim for benefits.  As such, failure to notify the appellant of the conditions for which the Veteran was service-connected at the time of his death is harmless error.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and VA outpatient treatment records.  Additionally, copies of private medical records surrounding the time of his death have also been incorporated into the evidence of record.  The Board acknowledges that the a VA medical opinion in connection with the issue on appeal has not been obtained.  However, the competent evidence of record does not show that the Veteran's cause of death was related to any aspect of his honorable service and, therefore, a medical opinion is not warranted with respect to any such disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained, and the appellant notified VA in December 2008 that she had no additional information or evidence to provide to VA in support of her claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. "  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

Cause of the Veteran's Death

The record reflects that the Veteran died on September [redacted], 2008.  The Veteran's death certificate indicated that the cause of the Veteran's death was pneumonia.  

At the time of the Veteran's death, he was service-connected for an anxiety disorder and assigned a 10 percent disability rating.  The primary issue in this case is whether the Veteran's service-connected anxiety was a principle or contributory cause of his death.

In regard to service connection on a direct basis, the appellant does not contend, nor does the evidence show, that the Veteran's pneumonia  had its onset during active service or is related to service.  Service medical records are devoid of any complaints of, or treatment for, pneumonia or any other respiratory condition, and there is no competent evidence of record relating pneumonia, first diagnosed in September 2008, 62 years after separation from service, to his active military service.  

Next, the Board will focus on the evidence that relates to whether the Veteran's service-connected anxiety disorder was a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010). 

The Veteran's private hospital treatment records showed that he was treated for metastatic melanoma in May 2008.  Subsequently, the Veteran underwent a lung resection surgery at St. Thomas Hospital, and developed complications requiring a tracheostomy.  He was transferred to Kindred long-term unit in order to be weaned off the ventilator.  Two days after being discharged from Kindred long-term acute care hospital, the Veteran was readmitted to the St. Thomas Hospital due to obstipation and increased abdominal distension.  The Veteran then developed pneumonia requiring urgent placement of a left chest tube.  He was treated for pneumonia and was transferred to the Medical Intensive Care Unit (MICU) for further management.   Subsequently, he was transferred to VAMC and treated there until his death, as noted in the September 2008 VA treatment records.

The record contains a September 2008 letter from the Veteran's private physician.  The doctor noted that, "part of the [Veteran's] difficulties with progressing to an out-of-hospital rehab program have been related to his underlying generalized anxiety disorder.  We were not able to make significant progress in terms of movement towards hospital discharge and transfer to a rehab facility until we enlisted the aid of a psychiatrist.  Other related issues include depression.  Overall, he is clinically improving, and is expected to be able to be sent to a rehab facility in the near future."  

Accompanying the doctor's letter was a September 2008 medical report, which noted the Veteran's evaluation for depression while he was in the hospital.  The doctor noted that the Veteran was oriented to person and place, but not time.  The Veteran reported that it was hard to keep track of time after being in the hospital for so long.  The doctor diagnosed the Veteran with major depressive disorder versus adjustment disorder with depression and anxiety.  The doctor prescribed low dose medications for depression, anxiety, and irritability.  

Based on the above evidence, the Board concludes that the appellant is not entitled to service connection for the cause of the Veteran's death.  There is no credible evidence of record suggesting a possible relationship between the Veteran's anxiety and his cause of death.  In this regard, the Board notes that the only evidence of record indicating a possible nexus between the Veteran's service-connected anxiety disability and his pneumonia is the appellant's own assertions.  As such, the preponderance of the evidence of record demonstrates that the Veteran's service-connected anxiety was not the primary or a contributing cause of his death.

In reaching the above conclusion, the Board also considered the lay evidence provided by the appellant in support of her claim.  In her February 2009 notice of disagreement, the appellant indicated that she believed the Veteran's anxiety contributed to his pneumonia, and ultimately, to his death.  However, as a lay person, the appellant is not competent to offer a medical opinion of such complexity.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

Furthermore, the preponderance of the evidence of record contradicts the appellant's opinion.  The September 2008 letter from the Veteran's private physician noted that the Veteran had difficulties with progressing to an out-of-hospital rehab program due to his underlying generalized anxiety disorder.  However, the doctor then stated that the Veteran was clinically improving, and was expected to be able to be sent to a rehab facility in the near future.  Most importantly, the Veteran's treating doctors never stated that his anxiety contributed to or caused his pneumonia, or caused his condition to worsen, and ultimately lead to his death.  According to the VA doctors in the September 2008 treatment records, who are competent to offer a medical opinion, the Veteran's pneumonia developed from complications from a lung resection surgery.  Additionally, the Veteran's death certificate did not indicate that pneumonia was the immediate or contributory cause of the Veteran's death.  In light of this evidence, the Board does not find the appellant's opinion to be competent evidence as to cause of death.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the  Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to an increased rating in excess of 10 percent disabling for an anxiety reaction, chronic, for accrued benefits purposes only. 

A review of the record reflects that the appellant filed a timely notice of disagreement with respect to the RO's January 2009 rating decision continuing the  Veteran's 10 percent disability rating for an anxiety reaction.  Specifically, she stated that she felt that her husband was being treated for anxiety before and at the time of his death.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1) The AMC should issue the Veteran a Statement of the Case pertaining to the issue of entitlement to an increased disability rating in excess of 10 percent for an anxiety reaction, for accrued benefits purposes only.  Additionally, inform the appellant of her appeal rights and that she must perfect an appeal if she desires appellate review of these issues.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the  Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The  appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of  Veterans Affairs


